Exhibit 10(x)

 

AMENDED AND RESTATED

PARKER-HANNIFIN CORPORATION NON-EMPLOYEE DIRECTORS’

STOCK PLAN

 

ARTICLE A — Purpose.

 

The purpose of the Parker-Hannifin Non-Employee Directors’ Stock Plan
(hereinafter referred to as the “Plan”) is to strengthen the alignment of
interests between non-employee directors (hereinafter referred to as
“Participants”) and the shareholders of Parker-Hannifin Corporation (hereinafter
referred to as the “Company”) through the increased ownership of shares of the
Company’s Common Stock. This will be accomplished by allowing Participants to
elect voluntarily to convert a portion of their fees for services as a director
into Common Stock.

 

ARTICLE B — Administration.

 

1. The Plan shall be administered by the Compensation and Management Development
Committee (hereinafter referred to as the “Committee”) of the Board of Directors
of the Company (hereinafter referred to as the “Board”), or such other committee
as may be designated by the Board. The Committee will be constituted in a manner
that satisfies all legal requirements, including satisfying any independence
standard contained in the listing requirements of the New York Stock Exchange.

 

2. It shall be the duty of the Committee to administer this Plan in accordance
with its provisions and to make such recommendations of amendments or otherwise
as it deems necessary or appropriate. A decision by a majority of the Committee
shall govern all actions of the Committee.

 

3. Subject to the express provisions of this Plan, the Committee shall have
authority to allow Participants the right to elect to receive all or part of the
annual retainer for services as a director in whole shares of Common Stock of
the Company, subject to such conditions or restrictions, if any, as the
Committee may determine. The Committee also has the authority to make all other
determinations it deems necessary or advisable for administering this Plan.

 

4. The Committee may establish from time to time such regulations, provisions,
and procedures within the terms of this Plan as, in its opinion, may be
advisable in the administration of this Plan.

 

5. The Committee may designate the Secretary of the Company or other employees
of the Company to assist the Committee in the administration of this Plan and
may grant authority to such persons to execute documents on behalf of the
Committee, provided that any such delegation does not cause the Plan to fail to
qualify for the exemption provided by Rule 16b-3 promulgated under the Exchange
Act of 1934 or violate any independence standard in the New York Stock Exchange
Listing Requirements.



--------------------------------------------------------------------------------

ARTICLE C — Participation.

 

Participation in the Plan shall be limited to Directors who are not full-time
employees of the Company.

 

ARTICLE D — Limitation on Number of Shares for the Plan.

 

1. The total number of shares of Common Stock of the Company that may be awarded
each year shall not exceed 16,875 shares. The total number of shares of Common
Stock of the Company that may be awarded under the Plan is 230,000.

 

2. Shares transferred or reserved for purposes of the Plan will be subject to
appropriate adjustment in the event of future stock splits, stock dividends or
other changes in capitalization; following any such change, the term “Common
Stock” or “shares of Common Stock” of the Company, as used in the Plan, shall be
deemed to refer to such class of shares or other securities as may be
applicable.

 

ARTICLE E — Shares Subject to Use Under the Plan.

 

Shares of Common Stock to be awarded under the terms of this Plan shall be
either treasury shares or authorized but unissued shares.

 

ARTICLE F — Transfer of Shares.

 

1. The Committee may transfer Common Stock of the Company under the Plan subject
to such conditions or restrictions, if any, as the Committee may determine. The
conditions and restrictions may vary from time to time and may be set forth in
agreements between the Company and the Participant or in the awards of stock to
them, all as the Committee determines.

 

2. The shares awarded shall be valued at the average of the high and low
quotations for Common Stock of the Company on the New York Stock Exchange on the
day of the transfer to a Participant. All shares awarded shall be full shares,
rounded up to the nearest whole share.

 

ARTICLE G — Additional Provisions.

 

1. The Board may, at any time, repeal this Plan or may amend it from time to
time except that no such amendment may amend this paragraph, increase the annual
aggregate number of shares subject to this Plan, or alter the persons eligible
to participate in this Plan. The Participants and the Company shall be bound by
any such amendments as of their effective dates, but if any outstanding awards
are affected, notice thereof shall be given to the holders of such awards and
such amendments shall not be applicable to such holder without his or her
written consent. If this Plan is repealed in its entirety, all theretofore
awarded shares subject to conditions or restrictions transferred pursuant to
this Plan shall continue to be subject to such conditions or restrictions.

 

2



--------------------------------------------------------------------------------

2. Every recipient of shares pursuant to this Plan shall be bound by the terms
and provisions of this Plan and the transfer of shares agreement referable
thereto, and the acceptance of any transfer of shares pursuant to this Plan
shall constitute a binding agreement between the recipient and the Company.

 

ARTICLE H —Duration of Plan.

 

The Amended and Restated Plan shall become effective as of August 12, 2004. This
Plan will terminate on December 31, 2014 unless a different termination date is
fixed by the shareholders or by action of the Board but no such termination
shall affect the prior rights under this Plan of the Company or of anyone to
whom shares have been transferred prior to such termination.

 

3